DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2018/0051611 A1).
Regarding claim 1, Hwang discloses an exhaust-gas flap device (1), including for the exhaust-gas flow (10P) of a combustion engine, the exhaust-gas flap device comprising:
a flap pipe (10) defining an interior;  a pivot shaft (21) rotatably mounted so as to pivot about a pivot axis; a flap plate (20) supported in said interior on said pivot shaft: a pivot drive (43) for said pivot shaft and said pivot drive including a drive element (wheel 45): a coupling unit (50) coupling said drive element (45) to said pivot shaft (21) so as to 
Regarding claim 2, wherein said vibration-damping material (57) comprises porous material. 
Regarding claim 3, wherein said vibration-damping material (57) comprises open-pore material.
Regarding claim 4, wherein said vibration-damping material (57) comprises wire material.
Regarding claim 5, wherein said wire material includes weft-knitted material, warp-knitted material, braided wire, woven wire or tangled wire material.
Regarding claim 13, wherein said vibration-damping material (57) is held in place by a positive-locking hold (51) on said coupling unit (50).
Regarding claim 14, wherein said coupling unit (50) has at least one positive-locking holding region (51) engaging over said vibration-damping Material (57).
Regarding claim 15, wherein said vibration-damping material (57) is held on said coupling unit by material cohesion (to the spring seat 51). 
Regarding claim 16, Hwang discloses an exhaust-gas flap device (1), including for the exhaust-gas flow (10P) of a combustion engine, the exhaust-gas flap device comprising: a flap pipe (10) defining an interior; a pivot shaft  (21) rotatably mounted so as to pivot about a pivot axis ; a flap plate (20) supported in said interior on said pivot shaft: a pivot drive  (43) for said pivot shaft and said pivot drive including a drive element (45): a coupling unit (50) coupling said drive element (45) to said pivot shaft (21) so as to permit conjoint rotation about said pivot axis; a heat shield (30) mounted on said .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2018/0051611 A1) in view of Doi (US 2003/0071524 A1).
Regarding claim 6, Hwang discloses all the limitations as applied to claims 1-5 above, but is silent as to a coupling unit having a first coupling region and a second coupling region.
Doi discloses a coupling unit comprises: a coupling element defining a first coupling region (23) coupled to or provided for coupling to a drive element (1); said coupling element further defining a second coupling region (22) coupled to or provided for coupling to said pivot shaft (9a); and, said coupling element further defining at least one connecting region (21) connecting said first coupling region (23) to said second coupling region (22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hwang by providing a coupling unit having a first, second, and connecting regions as disclosed by Doi to provide a heat shield between a heat generating source and the drive element.
Regarding claim 7, wherein said first coupling region (23), said second coupling region (22) and said at least one connecting region (21) conjointly surround a coupling element interior space (26); and, at least a portion of a vibration-damping material (15) is arranged in said coupling element interior space.


Regarding claim 9, further comprising: said second coupling region (22) having a side facing toward said pivot shield (9, 9a) a second heat shield disposed at said side of said second coupling region facing toward said pivot shaft; and, at least a portion of said vibration-damping material (15) being disposed in the region of said second heat shield (22). 
Regarding claim 10, further comprising: said second heat shield (22) being configured to have a pot-shaped form defining a base wall facing toward said second coupling region; said pot-shaped form further defining a peripheral wall transitioning into said base; and, said base wall and said peripheral wall conjointly surrounding a heat shield interior space opening in a direction away from said coupling element. 
Regarding claim 11, wherein at least a portion of said vibration-damping material (15) disposed in the region of said second heat shield (22) is arranged at least in part in said heat shield interior space.
Regarding claim 12, wherein at least a portion of said vibration-damping material (15) disposed in the region of said second heat shield (22) is arranged so as to surround .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose exhaust gas flaps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747